Title: To James Madison from James Taylor, 4 August 1807
From: Taylor, James
To: Madison, James



Sir,
Cacopehon 20 Miles West of Winchester 4th. Augt 1807

I am this far on my way to Richmond & have just time to drop you aline.
At the time my letter from the Atto. Genl. arrived I was from home about 30 Mile distant.  It was sent to me & in two days I set out for Marietta  I have in consequence of instructions recd. from the atto. Genl. summonsed five Witnesses, two of whom will testify to the veracity of Taylor & Albright & some other matters of importance.  One of them copied some of the Nombers of the Querist.  The other three were at the taking of the Boat in which was Neavele Robinson Butler &c. & who made resistance to the party who were Militia of Wood County.
I am in company with Judge Miegs Doct. Wallace & brother & a Mr. Duvals.  The Judge will do away the force of Genl. Tuppers evidence (if offered) against Taylor’s.  Duvals owns a mill at which was ground a quantity of Kiln dried Corn for the party.  Albright attended to this business in the employ of Blanahasset & Mr. Duvals speaks highly of Albright both as to his honesty & attention to the trust reposed in him.  There will be abundance of proof of the fair character of both Taylor & Albright.
I was requested by the Atto. Genl. to employ some able Lawyer to judge of the Materiality of evidence, but I could find none at Marietta or its vaccinity friendly disposed toward the Government & therefore risqued my own judgment.
I have made arrangements to have summonsed a Man by the name of Ellerwood whose evidence is certainly of more importance if possible than Taylors & Albrights.
I went to see him but he had gone out of the way understanding there was a person in the neighbourhood on that business, and having no horse or any means of geting on.
He lives immediately opposite to the landing of Blannahasset on the Ohio side, is a black Smith, made a great number of implements for Mr B was solicited warmly to go down, great promises made him.  A number of bullits were seen in his shop  He saw guards kept on the bank over boats at different times & Saw Tylers men with their arms  He was frequently on the Island saw the letter sent by Blanahasset to the person in possession of the arms at the Mouth of Kinhawa & read it.  The letter was forgotten by Taylor (the Messenger) & sent after him by Ellerwood & as it was open read it.
This is from the best information I could collect and I have thought it so important that I have ventured to appropriate $100 to procure him a horse & out fit, & prevailed on one of the Men I summonsed from Wood Co. to take him under his care & bring him on.
I imagine Mr. Rodney is at Richmond  If he is not be so good if he is in the City to shew him this scrawl.  I assure you I have not lost a moment in fulfiling the trust confided to me.  I have endeavoured to keep as much out of view as possible & to that end employed a man to execute the Spos.  I should have been on much sooner but my letter was sent on to Frankfort which made it four or five days later coming to hand.
A Mr. Belnap is also in Company whose testimony is  of great importance.  He was one of Blanahassets active agents.  Copied one of his Nos. of the Querist, was at the Island the night he started, but got there from Kentucky & Cincinnati late that night  Saw Tylers Men cleaning arms &c
Wm. McFarland of Cincinnati set out before me with Mr. Glover & must now be in Richmond & Genl. Gano of that place will be on in a few days.  My brother Hubbard I am informed will be on.
I have met with the Postrider at this place & have thought your self & Perhaps The President might not dislike to know what I have done  Several other very important Witnesses from the vicinity of Marietta had gone on before I came to that place  In great haste I have the honour to be with great respect your Obed hbl Servt

James Taylor

